UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7822



ANTHONY EUGENE SUGG,

                                           Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-661-5-H)


Submitted:   July 19, 2004                 Decided:   July 28, 2004


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Eugene Sugg, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Eugene Sugg appeals the district court’s order

directing the clerk to continue case management regarding Sugg’s 28

U.S.C. § 2254 (2000) petition.            We dismiss the appeal for lack of

jurisdiction because the district court’s order is not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                   The district

court’s   order   is    neither      a    final     order   nor     an   appealable

interlocutory or collateral order.                Accordingly, we dismiss the

appeal as interlocutory.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court       and     argument   would    not    aid   the

decisional process.



                                                                           DISMISSED




                                         - 2 -